Title: From Abigail Smith Adams to Hannah Storer Green, 20 February 1810
From: Adams, Abigail Smith
To: Green, Hannah Storer



My Dear Friend
Quincy Feb’ry 20th 18010

I know not the date of your last Letter to me but this I know, that it is not so ancient, as the date of our Friendship, that commenced with our first knowledge of each other, “grew with our growth and strengthend with our strength.” it has continued undiminished through all the various vissisitudes of Life, which have checkerd our progress—from the juvenile days of Caliope and Diana, to the present advanced period of our lives. when each of us looking back upon the past, have reason to say thus far the Lord hath helped us, and it is of his mercy, that we are yet amongst the living, whilst nearly all, of our early acquaintance, and connection are number’d with the great congregation—our Fathers and our Mothers, where are they.? with the Spirits of the just made perfect I trust; anticipating our arrival at no distant period.
“of Age the Glory is, to wish to die.
That wish is praise and promise; it applauds
past life, and promises our future bliss.
Peace and Esteem is all that age can hope.”
I read a circular Letter from you, my much valued Friend, last week in Boston, which was fraught with that piety, benevolence and gratitude, which have shone so conscpiuous in your Life, in trouble and in joy. whilst you feel the decays of nature; and suffer under bodily infirmities, you have abundent cause of thankfullness that your mental powers are so vigorous and animated. may they be continued a blessing to you, so long as the vital Spark animates the Clay. and continue to minister to the gratification of your Friends.
I have some time had it in contemplation to write to you. I often inquire concerning you, and as our lamp of Life is nearly burnt out, I feel a sympathy drawing me nearer and nearer to those dear surviveing Friends, who began the race with me, and who are upon the ground. every year lessens the number, and who as Mr Pope says, would wish to stand, the last surviveing column of the whole fabrick of Friendship?
I know you will receive pleasure from hearing of the health and happiness of our old Friends. my dear sister Cranch who still retains her usefullness, filling up every hour with some benificial occupation her spirits are lively, and her faculties vigorous. infirmities of Age assail her as well as your Friend, and we are ready to Say, we waned not live alway if we could. judge Cranch now arrived to his 83d year, is a wonderfull man for his Age. he reads much writes as correctly as ever he did, and with as steady a hand, takes much family care and labour upon him, is the attentive and polite Gentleman through all periods—what a blessing such a gran Old Age: no petulence. no murmuring but willing to live, and not afraid to dye.
I have arround me a young Groupe, who as Goldsmith says come tittering on, tho not disposed to push one off the stage yet ready to supply my place—I have five Grandchildren who live with me  thirteen years to six months. Two Daughters left by my son Charles—and three Children of Thomas’s with himself and wife—and the widow of Chase.
You will not suppose that I am lonely, or am like to Stagnate through want of care and occupation. my good Father used to Say, I had rather wear out than rust out; no man liveth for himself
“Life’s cares are comforts; such by heaven design’d;
He that has none, must make them, or be wretched
Cares are employment; and without employ
The Soul is on a rack; the rack of rest;”
My Son J Q Adams left us with his two eldest children, fine boys they live at their Uncle Cranchs, and are with me on Sundays; I think I could not have sustaind the Seperation from so dear and valued a son if he had not left me a part of himself to foster and Cherish in his absence—I have often you know, been called to most painfull privations and Seperations from those most dear to me in dangerous and perilous times they have been preserved, and restored to me; I was then in the meridian of my days and the hope of meeting again buoy’d up my spirits—but in the seperation from my son, and his family, how can I flatter myself that I shall live him to see him again? I commit him and his, to the benign protection of an ever ruling Providence—whether the blessing be bestowed or not, let thy will be done
May I flatter myself with receiving a few lines from you; you may address them by post under cover to my Husband. they will come safe to your truly affectionate / Friend

Abigail Adams